DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0110746) in view of CN 102097634 (hereinafter CN’634).

applying a pneumatic constraint to a fluid/(higher pressure fluid) (para. [0040]-[0041] and para. [0063]), wherein the fluid is in communication with the assembled portion of the SOFC (para. [0040]-[0042]) and the pneumatic constraint does not comprise a vacuum (para. [0063]);
determining a quality control parameter/(amount of leakage of hydrogen or natural gas)  of the assembled portion of the SOFC in response to the pneumatic constraint (para. [0042], [0044]-[0047] and [0054]); and
ascertaining health of the assembled portion of the SOFC based on the quality control parameter – a test head (521) applies a fluid to the solid oxide fuel cell stack, Mack teaches the detection of a leak and analysis of any leaks including the particular location, size and type and flowrate detection for malfunction and clogs (para. [0042], [0044]-[0047] and [0054]),
wherein the assembled portion of the SOFC comprises a metallic interconnect/(separator (9)) comprising a flow field/(containing gas flow passages) (para. [0021]-[0023]). 
Mack teaches applying pressure to a fluid for detecting leaks in a fuel cell (para. [0063]), which fuel cell can comprise a solid oxide fuel cell (SOFC) stacks, molten carbonate or PEM fuel cell systems or stacks; however, Mack fails to teach maintaining the fluid in communication with the assembled portion of the SOFC at a pressure that is higher than an ambient pressure.  CN’634 teaches applying pressure to a fluid/hydrogen for detecting leaks in a fuel cell (para. [0078]) and teaches maintaining the fluid in communication with the assembled portion/(anode) of a PEM fuel cell (para. [0003]) at a pressure of 50 kilo Pascal (para. [0078]), for a period of time (para. [0101]), which pressure is higher than an ambient pressure, as instantly claimed, (para. [0078], [0083]) in order to determine the presence of leaks within the fuel cell.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to apply pressure to a fluid for detecting leaks in a fuel cell and to maintain the fluid in communication with the assembled portion of the SOFC of Mack at a pressure that is higher than an ambient pressure, as taught by CN’634, in order to determine the presence of leaks within the fuel cell.
With respect to claim 2, Mack teaches wherein the SOFC comprises a manifold/(channel (16b)) in fluidic communication with the assembled portion of the SOFC (para. [0032]) (as illustrated in Figure 6a).
With respect to claim 3, Mack teaches wherein the manifold/(channels (16b)) is coupled to a seal (15d) to regulate the fluidic communication between the manifold and the assembled portion of the SOFC (para. [0026]-[0032]) (as illustrated in Figure 6a).
With respect to claim 5, Mack teaches wherein determining the quality control parameter/(amount of hydrogen or natural gas amount of leakage) comprises determining a leak rate/size of the fluid (para. [0040]-[0042], [0044]-[0047]).
With respect to claim 6, Mack teaches wherein applying the pneumatic constraint comprises flowing the fluid in communication with the assembled portion of the SOFC at a constant flow rate (para. [0040]-[0042], [0044]-[0047] and para. [0063]).
With respect to claim 7, Mack teaches wherein determining the quality control parameter comprises determining a spatial pressure drop of the fluid in the assembled portion of the SOFC (para. [0040]-[0042], [0044]-[0047]).
With respect to claim 8, Mack teaches wherein the assembled portion of the SOFC comprises an electrode/(cathode (7) and anode (3)), an electrolyte (5), or a combination thereof (para. [0021]) (as illustrated in Figure 1).
With respect to claim 9, Mack teaches wherein the electrode/(cathode (7) and anode (3)) is disposed in contact with the flow field/(gas flow), and wherein the electrolyte (5) is disposed on the electrode/(cathode (7) and anode (3)) to seal the flow field (para. [0042] and [0044]).
With respect to claim 11, Mack teaches repeatedly inspecting the assembled portion – para. [0054] teaches the use of a flow meter (1007) for “real-time” diagnosis of the system operating conditions and for detecting leak defects (para. [0054]).
With respect to claim 12, Mack teaches repeatedly inspecting the assembled portion (para. [0058] – [0067]) but fails to explicitly teach inspecting sequentially built layers of the assembled portion during the manufacturing of the SOFC; however, it would have been obvious to one having ordinary skill in the art to choose to repeatedly inspect the assembled portion during the manufacturing of the SOFC in order to eliminate defects prior to the completion of the manufacturing process.
With respect to claim 13, Mack teaches monitoring the health of the sequentially built layers by determining a variation in the quality control parameter (para. [0042]-[0044]).
With respect to claim 14, Mack teaches measuring two or more quality control parameters/(amount of hydrogen or natural gas amount of leakage, and a spatial pressure drop of the fluid in the assembled portion of the SOFC) in response to the pneumatic constraint (para. [0040]-[0047]).
With respect to claim 15, Mack teaches a method for repeatedly inspecting an assembled portion of a solid oxide fuel cell (SOFC) (Figures 1-3) (para. [0020]-[0021]) (para. [0058] – [0067]), the method comprising:
applying a pneumatic constraint to a fluid/(higher pressure fluid) (para. [0040]-[0041]), wherein the fluid is in communication with the assembled portion of the SOFC (para. [0040]-[0042]) and the pneumatic constraint does not comprise a vacuum (para. [0063]);
determining a quality control parameter/(amount of leakage of hydrogen or natural gas)  of the assembled portion of the SOFC in response to the pneumatic constraint (para. [0042], [0044]-[0047] and [0054]); and
ascertaining health of one or more sequentially built layers of the assembled portion of the SOFC based on the quality control parameter – a test head (521) applies a fluid to the solid oxide fuel cell stack, Mack teaches the detection of a leak and analysis of any leaks including the particular location, size and type and flowrate detection for malfunction and clogs (para. [0042], [0044]-[0047] and [0054]),
wherein the assembled portion of the SOFC comprises a metallic interconnect/(separator (9)) comprising a flow field/(containing gas flow passages) (para. [0021]-[0023]), and wherein the SOFC comprises a manifold/(channel (16b)) in fluidic communication with the assembled portion of the SOFC (para. [0026] and [0032]) (as illustrated in Figure 6a). 
Mack teaches repeatedly inspecting the assembled portion (para. [0058] – [0067]) but fails to explicitly teach inspecting sequentially built layers of the assembled portion during the manufacturing of the SOFC; however, it would have been obvious to one having ordinary skill in the art to choose to repeatedly inspect the assembled portion during the manufacturing of the SOFC in order to eliminate defects prior to the completion of the manufacturing process.
Mack teaches applying pressure to a fluid for detecting leaks in a fuel cell (para. [0063]), which fuel cell can comprise a solid oxide fuel cell (SOFC) stacks, molten carbonate or PEM fuel cell systems or stacks; however, Mack fails to teach maintaining the fluid in communication with the assembled portion of the SOFC at a pressure that is higher than an ambient pressure.  CN’634 teaches applying pressure to a fluid/hydrogen for detecting leaks in a fuel cell (para. [0078]) and teaches maintaining the fluid in communication with the assembled portion/(anode) of a PEM fuel cell (para. [0003]) at a pressure of 50 kilo Pascal (para. [0078]), for a period of time (para. [0101]), which pressure is higher than an ambient pressure, as instantly claimed, (para. [0078], [0083]) in order to determine the presence of leaks within the fuel cell.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to apply pressure to a fluid for detecting leaks in a fuel cell and to maintain the fluid in communication with the assembled portion of the SOFC of Mack at a pressure that is higher than an ambient pressure, as taught by CN’634, in order to determine the presence of leaks within the fuel cell apparatus.
With respect to claim 16, CN’634 teaches wherein applying the pneumatic constraint further comprises flowing the fluid in communication with the assembled portion/(anode) of the SOFC at a constant flow rate/(at a determined amount) (para. [0072], [0075], [0077], [0078], [0083]).
With respect to claim 17, Mack teaches wherein determining the quality control parameter comprises determining a leak rate of the fluid, determining a spatial pressure drop of the fluid, determining a permeability of the fluid, or combinations thereof (para. [0042]-[0045]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0110746) in view of CN 102097634 (hereinafter CN’634), as applied to claim 9 above, and further in view of WO/2011062358 (hereinafter WO’358).
With respect to claim 10, Mack as modified discloses all claim limitations as set forth above but fails to teach wherein the method further comprises an additional electrolyte disposed on the electrolyte to further seal the flow field in the assembled portion of the SOFC.  WO’358 teaches a solid oxide fuel cell (Figure 29) comprising an electrolyte layer (1220) and an additional electrolyte layer/seal (1600) disposed on the electrolyte (1220) to further seal the flow field in the assembled portion of the SOFC.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an additional electrolyte disposed on the electrolyte in modified Mack, as taught by WO’358, in order to further seal the flow field in the assembled portion of the SOFC.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0110746) in view of CN 101065874 (hereinafter CN’874) in view of CN 102097634 (hereinafter CN’634).
With respect to claim 18, Mack teaches a solid oxide fuel cell (SOFC), comprising:
an assembled portion comprising a metallic interconnect/(separator (9)), wherein the metallic interconnect comprises a flow field/(containing gas flow passages) (para. [0021]-[0023]), and
a manifold/(channel (16b)) configured to be in fluidic communication with the assembled portion (para. [0032]) (as illustrated in Figure 6a), and a fluid in communication with the assembled portion, wherein a pneumatic constraint that does not comprise a vacuum is applied to the fluid (para. [0063]).
Mack teaches applying pressure to a fluid for detecting leaks in a fuel cell (para. [0063]), which fuel cell can comprise a solid oxide fuel cell (SOFC) stacks, molten carbonate or PEM fuel cell systems or stacks; however, Mack fails to teach providing a pump configured to maintain the fluid in communication with the assembled portion of the SOFC at a pressure that is higher than an ambient pressure.  
CN’874 teaches pumping hydrogen via pump (250) from discharge passage (26) to supply passage (24), and thereby providing pressurized hydrogen into an anode of a fuel cell (10) (bottom half of page 14 of translation) in order to thereby enable the detection of any leakage within the fuel cell (claim 3) (as illustrated in Figure 2).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the apparatus of Mack with a pump configured to maintain the fluid/hydrogen in communication with the assembled portion/anode of the fuel cell under pressure, as taught by CN’874, in order to thereby enable the detection of any leakage within the fuel cell.
Neither Mack nor CN’874 teaches any specifics regarding the amount of pressure being applied to the fluid/hydrogen.  CN’634 teaches applying pressure to a fluid/hydrogen for detecting leaks in a fuel cell (para. [0078]) and teaches maintaining the fluid in communication with the assembled portion/(anode) of a PEM fuel cell (para. [0003]) at a pressure of 50 kilo Pascal (para. [0078]), for a period of time (para. [0101]), which pressure is higher than an ambient pressure, as instantly claimed (para. [0078], [0083]) in order to provide a fluid/hydrogen under a suitable pressure for determining the presence of leaks within the fuel cell apparatus.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to apply pressure to a fluid for detecting leaks in a fuel cell and to maintain the fluid in communication with the assembled portion of the SOFC of Mack at a pressure that is higher than an ambient pressure, as taught by CN’634, in order to provide a fluid/hydrogen under a suitable pressure for determining the presence of leaks within the fuel cell apparatus.  
With respect to claim 19, Mack teaches wherein the manifold/(channel (16b)) is coupled to a seal (15d) (para. [0032]) (as illustrated in Figure 6a).
Limitations expressed in intended use language (i.e. to regulate the fluidic communication with the assembled portion of the intermediate SOFC) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
With respect to claim 20, Mack teaches wherein the assembled portion further comprises: an electrode/(cathode (7) and anode (3)) coupled to the flow field/(gas flow); and an electrolyte (5) disposed on the electrode/(cathode (7) and anode (3)) (as illustrated in Figures 1 and 6a).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-20 have been considered but are moot because a new ground of rejection is set forth above due to Applicant’s newly submitted remarks regarding previously presented claim 4, which is presently incorporated into the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							5/5/2021Primary Examiner, Art Unit 1725